DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                   Election/RestrictionsApplicant’s election without traverse of Inventions I, Species IIA Claims (1-2, 4, 6 & 8-12, 14 & 16, & 18-20) in the reply filed on (6-21-2022) is acknowledged. Accordingly, claims 3, 5, 7, 13, 15 & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-21-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Currently the specifications on ([[0061]) mention the reference character(s) “54” and “56” which are indicated to represent blocks and a pallet, respectively. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a “pallet” of claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently a number of reference character(s) are absent from the specification that are found in the figures. Namely, (Fig. 1 & 5) have reference character(s) 6,  (Fig. 8) has reference character(s) 8, (Fig. 9) has reference character(s) 9, (Fig. 10) has reference character(s) 13, (Fig. 11) has reference character(s) 18, (Fig. 13) has reference character(s) 29, (Fig. 14) has reference character(s) 29, (Fig. 15) has reference character(s) 30, 31, 32 & 33, and (Fig. 16 & 17) have reference character(s) 34.  Which are all found to be missing from the instant application’s specifications. Accordingly, corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                                           SpecificationThe abstract of the disclosure is objected to because
Currently the specification begins with a paragraph number, namely “[0073]”.
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6 & 8-12, 14 & 16, & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Currently, claims 1, 9 & 20 recite the 
The term “approximately” in claims (1, 9 & 20) is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination.
The term “approximate” in claims (2, & 12) is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination.
Claim 1 recites the limitation "the pouring" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, 4, 8-12, 14 & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klettenberg et al. (US-2004/0,218,985, hereinafter Klettenberg)Regarding claim 1, 	
A method for producing concrete modular retaining wall blocks using a commercial masonry unit (CMU) block machine, each of the blocks having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, the method comprising: 
providing the CMU block machine, 
the CMU block machine having a mold, 
the mold having an opening for receiving concrete into an interior cavity that defines an exterior of the block including the lever extension,
the lever extension having a body that extends outwardly from a lower region of a rear side of the block, 
the lever extension having a top surface extending at an outward and downward angle of approximately 45 degrees from an upper point to a lower point on the rear side, 
the lever extension having a bottom surface that extends along and is coplanar with a bottom surface of the block; 
introducing the concrete downwardly into the opening associated with the mold; 
compacting the concrete in the mold; 
separating the mold and the concrete to expose the block in an upright position in a partially cured condition and sitting on a pallet; and 
permitting the block to fully cure after the separating; 
wherein the top surface angle of approximately 45 degrees associated with the lever extension enables the concrete to sufficiently enter a part of the interior cavity that forms the lever extension during the pouring and compacting and furthermore enables the lever extension to remain sufficiently intact in the partially cured condition during and after the separating.
Klettenberg teaches the following:
& b.) ([0031]) teaches that FIG. 4 shows a longitudinal cross-section of a typical block mold 100 used with a block making machine to manufacture the block 10 shown in FIGS. 1-3.
([0031]) teaches that block mold 100 consists of a mold frame 110 and a plurality of divider plates 120, and may contain cores (not shown) to form voids in the block products. Block mold 100 may also be configured to allow the use of core-pullers that make cores or retaining pinholes in the retaining wall block 10. Block mold 100 has an upper portion 130, lower portion 140, first side portion 150, and second side portion 160.
([0032]) teaches that the protrusion 80 of block 10 is formed via a notch 125 in division plate. ([0037]) teaches that the machine hopper 308 provides concrete mixture to a meter belt, which meters the concrete mixture into a machine feed box or drawer 310, which then feeds the concrete mixture into mold 312.
& f.) ([0029]) teaches that the protrusion shown is in the form of a lip; however, those having skill in the art will recognize that the protrusion may take other forms and be located at other locations on the block without departing from the scope of the present invention. ([0030]) teaches that the protrusion 80 engages the one or more blocks in a lower course of blocks when stacked in a wall. Protrusion 80 may vary in location on block 10 to vary the setback of a given block with respect to adjacent blocks in higher and lower courses within the wall. The protrusion may also be located on the top surface 20 of block 10. The protrusion 80 may also vary in size, shape, and configuration to meet the structural or decorative uses of block 10. Highlighting, while no discrepancies are perceived to exist, the case law for change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
([0021]) teaches that the mold is positioned with respect to a pallet so that the open bottom of the mold temporarily closes during a portion of the manufacturing process. A concrete mixture is introduced to the mold through the open top of the mold and then vibrated.
([0021]) teaches that the concrete mix is compacted within the mold by pressing on the mix with a compression head. 
& j.) ([0037]) teaches that after compaction 316, the vibration 314 is halted and the uncured blocks are stripped 318 from block mold 100. The uncured blocks are then loaded on racks 320, which are then conveyed to a curing location, such as a kiln 322 where the curing process takes place. 
As detailed in ([0029] & [0030]) the protrusion may take other forms and be located at other locations on the block without departing from the scope of the present invention. As such, the top surface angle of protrusion is understood to be tailorable, the mold allows for the concrete to sufficiently enter a part of the interior cavity that forms the protrusion during the pouring and compacting and permits the protrusion to remain sufficiently intact in the partially cured condition during and after the separating as detailed in ([0037]). Highlighting, while no discrepancies are perceived to exist, the case law for change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 2 & 12, 	
Wherein the block exhibits the following approximate measurements: 8 inches in height, 9 inches in depth, and 18 inches in width; and wherein the lever extension exhibits the following approximate measurements: 1 3/4 inches in height, 1 inch in depth, 18 inches in width.
Klettenberg teaches the following:
([0029]) teaches that the dimensions and respective orientations of each surface can be varied to provide for a variety of constructions (i.e., size of wall, curvature of wall, etc.). A protrusion 80 extends from bottom surface 30 of retaining wall block 10. Accordingly, the change of size case law may be recited, where the mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Regarding claim 4 & 14, 	
Wherein the body of the lever extension extends outwardly along the entire width of the rear side.
Klettenberg teaches the following:
([0030]) teaches that the protrusion 80 may vary in location on block 10 to vary the setback of a given block with respect to adjacent blocks in higher and lower courses within the wall. The protrusion may also be located on the top surface 20 of block 10. The protrusion 80 may also vary in size, shape, and configuration to meet the structural or decorative uses of block 10. ([0032]) teaches that the notch 125 may extend across the entire width of division plate 120 or across one or more distinct portions of the width of division plate 120 to provide a respective protrusion 80 on the block 10
Regarding claim 8 & 18, 	
Wherein the mold is designed to concurrently produce two of the blocks and further comprising the blocks on the pallet.
Klettenberg teaches the following:
([0013]) teaches that the block mold can also be configured to manufacture one or more blocks per cycle. Division plates are used within the mold to separate and define adjacent cavities, which allows multiple blocks to be made with each machine cycle.
Regarding claim 9, 	
A method for producing concrete modular retaining wall blocks using a commercial masonry unit (CMU) block machine, each of the blocks having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, the method comprising: 
providing the CMU block machine, 
the CMU block machine having a mold situated upon and separable from a support surface, 
the mold having an opening for receiving concrete into an interior cavity that defines an exterior of the block including the lever extension, 
the lever extension having a body that extends outwardly from a lower region of a rear side of the block, 
the lever extension having a top surface-3- extending at an outward and downward angle of approximately 45 degrees from an upper point to a lower point on the rear side, 
the lever extension having a bottom surface that extends along and is coplanar with a bottom surface of the block; 
introducing the concrete downwardly into the mold; 
compacting the concrete in the mold; and 
separating the mold and the concrete to expose the block in an upright position in a partially cured condition
Klettenberg teaches the following:
& b.) ([0031]) teaches that FIG. 4 shows a longitudinal cross-section of a typical block mold 100 used with a block making machine to manufacture the block 10 shown in FIGS. 1-3.
([0021]) teaches that the mold is positioned with respect to a pallet so that the open bottom of the mold temporarily closes during a portion of the manufacturing process. 
([0031]) teaches that block mold 100 consists of a mold frame 110 and a plurality of divider plates 120, and may contain cores (not shown) to form voids in the block products. Block mold 100 may also be configured to allow the use of core-pullers that make cores or retaining pinholes in the retaining wall block 10. Block mold 100 has an upper portion 130, lower portion 140, first side portion 150, and second side portion 160.
([0032]) teaches that the protrusion 80 of block 10 is formed via a notch 125 in division plate. ([0037]) teaches that the machine hopper 308 provides concrete mixture to a meter belt, which meters the concrete mixture into a machine feed box or drawer 310, which then feeds the concrete mixture into mold 312.
& f.) ([0029]) teaches that the protrusion shown is in the form of a lip; however, those having skill in the art will recognize that the protrusion may take other forms and be located at other locations on the block without departing from the scope of the present invention. ([0030]) teaches that the protrusion 80 engages the one or more blocks in a lower course of blocks when stacked in a wall. Protrusion 80 may vary in location on block 10 to vary the setback of a given block with respect to adjacent blocks in higher and lower courses within the wall. The protrusion may also be located on the top surface 20 of block 10. The protrusion 80 may also vary in size, shape, and configuration to meet the structural or decorative uses of block 10. Highlighting, while no discrepancies are perceived to exist, the case law for change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
([0021]) teaches that the mold is positioned with respect to a pallet so that the open bottom of the mold temporarily closes during a portion of the manufacturing process. A concrete mixture is introduced to the mold through the open top of the mold and then vibrated.
([0021]) teaches that the concrete mix is compacted within the mold by pressing on the mix with a compression head. 
([0037]) teaches that after compaction 316, the vibration 314 is halted and the uncured blocks are stripped 318 from block mold 100. The uncured blocks are then loaded on racks 320, which are then conveyed to a curing location, such as a kiln 322 where the curing process takes place. 
Regarding claim 10,
Further comprising placing the block on a pallet in the upright position.
Klettenberg teaches the following:
 ([0021]) teaches that the mold is positioned with respect to a pallet so that the open bottom of the mold temporarily closes during a portion of the manufacturing process. Highlighting, as shown in (Fig. 6) and mentioned in ([0032]) the compression member 200 of the block making machine compresses concrete added to block mold 100 to form block 10 having protrusion 80 on bottom surface 30. With (Fig. 6) showing that the (top) portion and point in which the compression member contacts the concrete mixture is open, while the (bottom) is understood to be temporarily closed by the pallet which the mould is resting on. Accordingly, the block on the pallet is understood to be in the upright position. Additionally, while no discrepancies are perceived to exist regarding the orientation of the block on a pallet during production, however the case law for rearrangement of parts may be recited, where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
Regarding claim 11,
Further comprising transporting the block to a kiln and curing the block so that the block exhibits a fully cured condition.
Klettenberg teaches the following:
([0037]) teaches that the uncured blocks are then loaded on racks 320, which are then conveyed to a curing location, such as a kiln 322 where the curing process takes place
Regarding claim 19,
Further comprising repeating the introducing, compacting, and separating steps in order to produce more blocks
Klettenberg teaches the following:
([0013]) teaches that the block mold can also be configured to manufacture one or more blocks per cycle. Division plates are used within the mold to separate and define adjacent cavities, which allows multiple blocks to be made with each machine cycle. Where it is understood that a “cycle” of production as detailed throughout Klettenberg, see (Fig. 7) for production flow chart, includes the introducing, compacting, and separating steps in order to produce blocks.
Regarding claim 20,
A method for producing concrete modular retaining wall blocks using a commercial masonry unit (CMU) block machine, each of the blocks having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, the method comprising: 
providing the CMU block machine,
the CMU block machine having a mold means for producing a block having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, 
the lever extension having a top surface extending at an outward and downward angle of approximately 45 degrees from an upper point to a lower point on the rear side; 
filling the mold means with concrete; and 
separating the mold and the concrete to expose the block in a partially cured condition. -5-
Klettenberg teaches the following:
([0031]) teaches that FIG. 4 shows a longitudinal cross-section of a typical block mold 100 used with a block making machine to manufacture the block 10 shown in FIGS. 1-3.
([0031]) teaches that block mold 100 consists of a mold frame 110 and a plurality of divider plates 120, and may contain cores (not shown) to form voids in the block products. Block mold 100 may also be configured to allow the use of core-pullers that make cores or retaining pinholes in the retaining wall block 10. Block mold 100 has an upper portion 130, lower portion 140, first side portion 150, and second side portion 160. ([0032]) teaches that the protrusion 80 of block 10 is formed via a notch 125 in division plate. ([0037]) teaches that the machine hopper 308 provides concrete mixture to a meter belt, which meters the concrete mixture into a machine feed box or drawer 310, which then feeds the concrete mixture into mold 312.
([0029]) teaches that the protrusion shown is in the form of a lip; however, those having skill in the art will recognize that the protrusion may take other forms and be located at other locations on the block without departing from the scope of the present invention. ([0030]) teaches that the protrusion 80 engages the one or more blocks in a lower course of blocks when stacked in a wall. Protrusion 80 may vary in location on block 10 to vary the setback of a given block with respect to adjacent blocks in higher and lower courses within the wall. The protrusion may also be located on the top surface 20 of block 10. The protrusion 80 may also vary in size, shape, and configuration to meet the structural or decorative uses of block 10. Highlighting, while no discrepancies are perceived to exist, the case law for change of shape may be recited, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
([0021]) teaches that a concrete mixture is introduced to the mold through the open top of the mold and then vibrated.
B.) Claim(s) 6 & 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Klettenberg et al. (US-2004/0,218,985, hereinafter Klettenberg) and in further view of Thomas Rainey et al. (US-2011/0,318,100, hereinafter Rainey)
Regarding claim 6 & 16, 	
Wherein the block further comprises: 
internal walls defining a core; and 
at least one second extension that has a body that extends outwardly from a lower region of at least one of the internal walls, 
the at least one second extension having a top surface extending at a downward angle from an upper part to a lower part and outwardly from the one internal wall.
Klettenberg teaches the following:
([0031]) teaches that block mold 100 consists of a mold frame 110 and a plurality of divider plates 120, and may contain cores (not shown) to form voids in the block products. Block mold 100 may also be configured to allow the use of core-pullers that make cores or retaining pinholes in the retaining wall block 10.
Regarding Claim 6, Klettenberg teaches the entirety of claim 1, including a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block. Klettenberg also giving details that the block mold may comprise a contain cores so that the block fabrication may include voids in the block products fabricated. Klettenberg is silent on details regarding shape of the blocks when utilizing a core to form voids in the block fabricated. In analogous art for the fabrication of block implemented in modular retaining wall systems, the blocks are fabricated from concrete and utilize a mold, the block also comprise a protrusion along the black edge, and a void, Rainey suggests details regarding the shape of the blocks fabricated when voids are present, in particular a modular block 100 also includes one or more web portions 123 extending from the rear surface 109 of the front face portion 103. In the embodiment of FIGS. 1A-1E, two web portions 123 extend from the rear surface 109 of the front face portion 103, and in this regard Rainey teaches the following:
& c.) ([0030]) teaches that the protrusions 129 extend from the lower sides of the vertical center portion 126. ([0030]) Adding that the substantially triangular protrusions 129 may extend rearward along at least a portion of the web portion 123. ([0032]) teaches that the rear panel portion 143 may include a protrusion that extends toward the rear surface 109 of the front face portion 103 from an inner surface of the rear panel portion 143. The protrusion may be substantially triangular. Where this is best shown in (Fig. 1C), with ([0030]) noting that the substantially triangular protrusion 129 are found along the outer surface of the web portion 123 extends the entire length of the web portion 123 and the substantially triangular protrusion 129 are also found along the inner surface of the web portion 123 extends along only a portion of the web portion 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block and giving details that the block mold may comprise a contain cores so that the block fabrication may include voids in the block products fabricated of Klettenberg. By utilizing a protrusion that extends toward the center of the void from an inner surface of the rear or side panel portions, as taught by Rainey. Highlighting, implementation of a protrusion that extends toward the center of the void from an inner surface of the rear or side panel portions provides a means for added stabilization and support for the wall system, ([0038]).
C.) Claim(s) 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Klettenberg et al. (US-2004/0,218,985, hereinafter Klettenberg) and in further view of Jeremy Manthei (US-8,992,814, hereinafter Manthei)
Regarding claim 10,
Further comprising placing the block on a pallet in the upright position.
Regarding Claim 10, Klettenberg teaches the entirety of claim 1, including a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block. Klettenberg depicting the molds on a pallet in the upright position. In analogous art a method for dry casting concrete block using a resilient mold having a cavity for forming a block face and a form having a block body forming cavity, Manthei gives details regarding the orientation of a mould on a removable pallet, and in this regard Manthei teaches the following: 
(Col. 2, lines 37-39) teaches that in a conventional dry casting block machine, a form for shaping sides of the block is lowered onto a pallet or other rigid support surface.  (Col. 3, lines 22-24) teaches that the form 18 has a vertical central opening or cavity 22 which forms the portion of the block 10 to the rear of the upper step 12 and the point 21. (Col. 4, lines 40-44) teaches that as depicted in (Fig. 7) the form 55 includes a lower skirt 61 which rests on the pallet 57 and presses against the perimeter of the mold 56 for providing support to the mold 56 when the dry concrete mix is compacted to form the block 58. As such, the block is found to be on a pallet in the upright position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block and giving details that the block mold may comprise a contain cores so that the block fabrication may include voids in the block products fabricated of Klettenberg. By position a block on a pallet in the upright position, as taught and depicted by Manthei. Highlighting, implementation of position a block on a pallet in the upright position provides a means for supporting the mold, (Col. 4, lines 40-44) and transferring the blocks to a curing area, (Col. 2, lines 52-56)D.) Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Klettenberg and in further view of Hammer et al. (US-2005/0,108,973, hereinafter Hammer)Regarding claim 19,
Further comprising repeating the introducing, compacting, and separating steps in order to produce more blocks
Regarding Claim 19, Klettenberg teaches the entirety of claim 1, including a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block. In analogous art for the production of concrete blocks, the production method includes utilizing a mold for making such blocks, and the blocks including projections that are molded, Hammer discussing details regarding repeating the fabrication process, and int his regard Hammer teaches the following:
([0012]) teaches that after the small, medium, and large blocks are removed from the mold, they may be transported to a suitable curing station, where they can be cured using any suitable curing technique, such as, air curing, autoclaving, steam curing, or mist curing. The foregoing cycle can then be repeated to form another small, medium, and large block using the mold 1000.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a concrete mixture that is introduced to a mold. A compression head compresses the concrete mixture in the mold and imparts a decorative front face on the block. The motion of the compression head also urges the mixture into a notched region of the mold cavity to form a protrusion on the block and giving details that the block mold may comprise a contain cores so that the block fabrication may include voids in the block products fabricated of Klettenberg. By implementing a step of repeating the process, as taught by Hammer. Highlighting, implementation of a repeating step provides a means for producing more blocks. Alternatively, and/or in addition to, citing the case law for the duplication of parts. Where the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  E.) Claim(s) 1-2, is/are rejected under 35 U.S.C. 103 as being unpatentable over Raymond O’Neill (US-5,163,261, hereinafter O’Neill)Regarding claim 1, 	
A method for producing concrete modular retaining wall blocks using a commercial masonry unit (CMU) block machine, each of the blocks having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, the method comprising: 
providing the CMU block machine, 
the CMU block machine having a mold, 
the mold having an opening for receiving concrete into an interior cavity that defines an exterior of the block including the lever extension,
the lever extension having a body that extends outwardly from a lower region of a rear side of the block, 
the lever extension having a top surface extending at an outward and downward angle of approximately 45 degrees from an upper point to a lower point on the rear side, 
the lever extension having a bottom surface that extends along and is coplanar with a bottom surface of the block; 
introducing the concrete downwardly into the opening associated with the mold; 
compacting the concrete in the mold; 
separating the mold and the concrete to expose the block in an upright position in a partially cured condition and sitting on a pallet; and 
permitting the block to fully cure after the separating; 
wherein the top surface angle of approximately 45 degrees associated with the lever extension enables the concrete to sufficiently enter a part of the interior cavity that forms the lever extension during the pouring and compacting and furthermore enables the lever extension to remain sufficiently intact in the partially cured condition during and after the separating.
O’Neill teaches the following:
(Col. 15, lines 1-3) teaches FIGS. 22, 23 and 24 depict apparatuses for molding the construction elements of the present invention.
(Col. 15, lines 48-54) teaches that each protruding arm mold portion 103 comprises a pair of rectangular side panels 108A and 108B, and a pair of mold ends 109A and 109B, each having a surface 110 which bears the "negative" surface pattern of the sawtooth notched pattern 15 used to realize the "engaging means" of the preferred embodiments.
(Col. 16, lines 8-13) teaches that concrete flows through the mold portions 103, fills up the face panel mold portion 102 up to a predetermined level line generally indicated by 116 in FIG. 22, and only thereafter the mold portions 103 begin to fill up with poured concrete. Where the compaction takes place as new concrete is poured onto the already laid concrete.  
& g.) (Col. 16, lines 4-12) once assembled, concrete is poured into the vertically-upright protruding mold portions 103 using longitudinal funnel-like structures 115, shown in FIG. 22 disposed slightly above and away from the mold portions 103. Poured concrete flows through the mold portions 103, fills up the face panel mold portion 102 up to a predetermined level line.
(Col. 8, lines 37-41) teaches that, the angle of the face panel with respect to the upper and lower walls of the protruding arms, can vary to provide a different facial appearance and surprisingly significant advantages.
& j.) (Col. 16, lines 40-46) teaches that the side panels 108A' and 108B' extend at an angle generally equal to α, and define at line 116' where the molded protruding arms extend from the molded face panel. Also, in applications where angle α is steep, it may be necessary or desired to place mold covers 120 over the receptacle portion of mold 102, to retain cement that has been poured therein.
& j.) (Col. 16, lines 17-23) teaches that once the concrete sets, the funnel structures can be disassembled into their respective halves 115A and 115B by removal of bolts 118, and the molding apparatus disassembled as well, revealing a completely molded retaining wall construction element. Highlighting, the case law for sequential vs. simultaneous steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Highlighting, (Fig. 9A & 9B) and (Fig. 10A & 10B) the wall includes a front facing wall that comprises a predetermined angle α. Recalling, as detailed in (Col. 16, lines 4-12) the mold allows for the concrete to sufficiently enter all parts of the interior cavity that forms the block and extension during the pouring and the molding allows for the extension to remain sufficiently intact in the partially cured condition during and after the separating.
Regarding claim 2, 	
Wherein the block exhibits the following approximate measurements: 8 inches in height, 9 inches in depth, and 18 inches in width; and wherein the lever extension exhibits the following approximate measurements: 1 3/4 inches in height, 1 inch in depth, 18 inches in width.
O’Neill teaches the following:
(Col. 8, lines 42-45) teaches that depending on the shape and characteristics of any particular retaining wall, the physical dimensions of the construction element can be varied to provide a desired facial appearance. As such, the size of the block produced is understood to be tailoring depending on the shape and characteristics desired. Accordingly, the change of size case law may be recited, where a mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
F.) Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over 1947Barry (Making Concrete Retaining Wall Blocks, 2014, hereinafter Barry) in view of Leling et al. (US-4,711,606, hereinafter Leling)
Regarding claim 1, 	
A method for producing concrete modular retaining wall blocks using a commercial masonry unit (CMU) block machine, each of the blocks having a plurality of sides including a front, rear, right, left, top, and bottom sides and a lever extension extending from the rear side, the method comprising: 
providing the CMU block machine, 
the CMU block machine having a mold, 
the mold having an opening for receiving concrete into an interior cavity that defines an exterior of the block including the lever extension,
the lever extension having a body that extends outwardly from a lower region of a rear side of the block, 
the lever extension having a top surface extending at an outward and downward angle of approximately 45 degrees from an upper point to a lower point on the rear side, 
the lever extension having a bottom surface that extends along and is coplanar with a bottom surface of the block; 
introducing the concrete downwardly into the opening associated with the mold; 
compacting the concrete in the mold; 
separating the mold and the concrete to expose the block in an upright position in a partially cured condition and sitting on a pallet; and 
permitting the block to fully cure after the separating; 
wherein the top surface angle of approximately 45 degrees associated with the lever extension enables the concrete to sufficiently enter a part of the interior cavity that forms the lever extension during the pouring and compacting and furthermore enables the lever extension to remain sufficiently intact in the partially cured condition during and after the separating.
Barry teaches the following:
& b.) As shown at the (0:10) mark, the complete molding machine is shown. Where the complete machine comprises a mold. 
    PNG
    media_image1.png
    441
    786
    media_image1.png
    Greyscale

& g.) As shown at (02:55-03:00) the mold comprises an opening for receiving concrete into an interior cavity that defines an exterior of the block. Also shown is the introduction of concrete downwardly into the opening with the mold. Highlighting, the case law automating a manual activity, where the court held that broadly providing an automatic or mechanical means (Note: with no specific) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, see In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
                
    PNG
    media_image2.png
    464
    795
    media_image2.png
    Greyscale

, e.), f.) & k.) As observed the block is shown to have a trapezoidal shape. Highlighting, the case law for change of shape may be recited. Where the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).

    PNG
    media_image3.png
    441
    784
    media_image3.png
    Greyscale
As shown at (04:05-04:10) shows compacting the concrete in the mold via vibrations.
As shown at (05:00-05:10) shows separating the mold and the concrete to expose the block in an upright position. Which is best recreated in the following two images. With the third image showing the blocks resting on their horizontal face as the alternative. 
    PNG
    media_image4.png
    442
    785
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    438
    782
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    442
    784
    media_image6.png
    Greyscale
	                                                      

Regarding Claim 1, Barry teaches the majority of claim 1, including a concrete mixture that is introduced to a mold and compressing the concrete mixture in the mold and. In analogous art for the production of concrete blocks, the production method includes producing concrete blocks that are utilized in the retaining wall construction, Leling discussing details regarding the shape of the block fabricated, and in this regard Leling teaches the following:
(Col. 4, lines 63-67) teaches that the greater number of extensions 29, 33, 47 and 53 on the upper side 23 and the underside 24 pro duces a more favorable keying of the shaped blocks with one another. The smooth-surface rear side 26 of these shaped blocks is provided with a formed-in recess 54 which can act as a grip recess. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for manufacturing a retaining wall block that comprises a concrete mixture that is introduced into a mold, after introduction of the mixture into the mold, the mixture is compressed in the mold and after preliminary drying, the green block is removed in a vertical position before further processing of Barry. By implementing a block shape that comprises extension, as taught by Leling. Highlighting, implementation of a block shape that comprises extensions provides a means for forming favorable keying of the shaped blocks when resting on one another, allowing for the block to intermesh.Alternatively, and/or in addition to, citing the case law for change of shape.  Where the court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant, In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Michael E. Woolford (US-5,709,062) – teaches in the (Abstract) a composite masonry block having a front surface and a back surface which are adjoined by first and second side surfaces, as well as a top surface and a bottom surface each lying adjacent the front, back, and first and second side surfaces. Each of the side surfaces has an inset spanning from the block top surface to the block bottom surface
Michael E. Woolford (US-5,827,015) – teaches in the (Abstract) a block mold and manufacturing processes as well as a composite masonry block comprising a block body having an irregular trapezoidal shape and comprising a front surface and a back surface, an upper surface and a lower surface, and first and second sidewalls. Both the first and second sidewalls have a first and second part, the sidewall first part extends from the block front surface towards the block back surface at an angle of no greater than ninety degrees in relationship to the block front surface, the sidewall second part surfaces adjoins and lies between the sidewall first parts and the block back surface.
Concrete Compaction (https://www.cap-it-allbuildinginspections.com.au/concrete-compaction-is-it-important-and-how-do-i-know-if-my-slab-isnt-adequately-compacted/) - teaches in the (First Paragraph) that the compaction of concrete is an important component in the process of laying a concrete slab. If compaction is not carried out as required, a series of defects may become apparent and the concrete slab will suffer from significant loss of strength.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                              

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715